USCA4 Appeal: 22-6824      Doc: 10         Filed: 10/21/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6824


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GREGORY K. CLINTON,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:17-cr-00005-GMG-RWT-1)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Gregory K. Clinton, Appellant Pro Se. David J. Perri, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6824      Doc: 10          Filed: 10/21/2022     Pg: 2 of 2




        PER CURIAM:

               Gregory K. Clinton appeals the district court’s order denying, pursuant to a prior

        prefiling injunction, Clinton’s motion to correct his criminal judgment. On appeal, we

        confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

        Clinton’s informal brief does not challenge the basis for the district court’s disposition, he

        has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

        177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

        rules, our review is limited to issues preserved in that brief.”). Accordingly, although we

        grant Clinton’s motion to amend, we affirm the district court’s judgment. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2